Citation Nr: 0609639	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  99-11 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, 
secondary to either surgical repair of the left inguinal 
hernia, or to medications prescribed for various 
service-connected disabilities.

2.  Entitlement to an increased rating for a postoperative 
left inguinal hernia repair, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased rating for major depressive 
disorder, currently rated as 30 percent disabling.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
June 3, 1981, to September 4, 1981, with several subsequent 
periods of active and inactive duty for training (INACDUTRA) 
as a member of the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from May 1998, January 2002, and October 2004 rating 
decisions of the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Little Rock, Arkansas, that awarded 
secondary service connection and a 30 percent rating for 
major depressive disorder, effective February 23, 1998, 
denied an increased rating for a postoperative left inguinal 
hernia repair, and denied service connection for 
hypertension, secondary to either surgical repair of the left 
inguinal hernia, or to medications prescribed for various 
service-connected disabilities.  The Board remanded the 
claims for increased ratings for additional development in 
November 2000 and March 2004.

The claim for service connection for hypertension, secondary 
to either surgical repair of the left inguinal hernia, or to 
medications prescribed for various service-connected 
disabilities is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
when further action is required on his part.  


FINDINGS OF FACT

1.  The veteran's recurrent postoperative left inguinal 
hernia is readily reducible and well-supported by truss.  

2.  The veteran's postoperative left inguinal hernia scar is 
tender and painful.

3.  The veteran's major depressive disorder is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect, 
panic attacks more than once per week, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 10 percent, but 
not greater, for a recurrent postoperative left inguinal 
hernia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.114; Diagnostic Codes (DC) 7338 (2005).

2.  The criteria for an increased rating, more than 10 
percent, for a postoperative left inguinal hernia scar have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.118; DCs 7803-7805 (2002); 7338, 7802 to 7805 
(2005).

3.  The criteria for an increased rating of 50 percent, but 
not greater, for major depressive disorder have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, DC 9434 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran claims that he is entitled to increased ratings 
for both his service-connected left inguinal hernia and 
psychiatric disabilities.  These claims will be examined in 
turn.

A.  Left Inguinal Hernia

Service connection was established for status post left 
herniorrhaphy, with resultant scar in a March 1996 rating 
decision.  The veteran was assigned a noncompensable rating 
under the provisions of 38 C.F.R. § 4.114, DC 7338 and 38 
C.F.R. § 4.118, DC 7804.  By a July 1996 rating decision, the 
veteran was awarded a 10 percent disability rating under 38 
C.F.R. § 4.118, DC 7804, for a tender scar.  The residuals of 
his herniorrhaphy were found to be noncompensable.  In 
January 2002, the veteran again underwent repair of a left 
inguinal hernia.  By a January 2002 rating decision, he was 
assigned a temporary 100 percent rating for convalescence, 
effective from January 4, 2002, to March 31, 2002.  The RO 
otherwise determined that no increase in his disability 
rating was warranted, and a 10 percent disability rating for 
a tender scar resumed, effective April 1, 2002.  The veteran 
continues to assert that an increased rating is warranted.  
The Board thus turns to the applicable criteria.

The regulatory criteria used to evaluate disabilities 
involving the skin were amended in July 2002, during the 
pendency of this appeal.  See 67 Fed. Reg. 49,590-49,599 
(Jul. 31, 2002).   Specifically, the rating criteria for 
evaluating scars, the criteria under which the veteran's 
disability has been evaluated, were changed in the revision 
of the regulations.  Prior to August 2002, a superficial scar 
that was tender and painful upon demonstration warranted a 10 
percent disability rating.  38 C.F.R. § 4.118, DC 7804 
(2002).  Under the revised regulation, a 10 percent 
disability rating is assigned for superficial scars that are 
painful on examination.  38 C.F.R. § 4.118, DC 7804 (2005).  
Thus, the regulation as it existed prior to the change is 
applicable, and the revised regulation is applicable from 
August 30, 2002 forward.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).   

The Court has indicated that a change in the law during the 
pendency of an appeal entitles the claimant to application of 
the version of the schedule that is most favorable to the 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). 
However, both the old and the new versions of DC 7804 provide 
a maximum rating of 10 percent, which is currently assigned.  
Therefore, DC 7804 cannot serve as a basis for an increased 
rating in this particular case.

Diagnostic Code 7338, which contemplates inguinal hernias, is 
also applicable in this case.  Diagnostic Code 7338 provides 
for a noncompensable rating where the inguinal hernia is 
small, reducible, or without true hernia protrusion.  A 
noncompensable evaluation is also warranted where the 
inguinal hernia is not operated, but is remediable.  A 10 
percent evaluation is warranted for a postoperative recurrent 
hernia that is readily reducible and well supported by truss 
or belt.  A 30 percent evaluation is warranted for a small 
recurrent postoperative hernia, or an unoperated irremediable 
hernia, which is not well supported by a truss or is not 
readily reducible.  A 60 percent evaluation is warranted for 
a large postoperative recurrent hernia which is considered 
inoperable, which is not well supported under ordinary 
conditions, and which is not readily reducible.  38 C.F.R. § 
4.114, DC 7338.  

The record reflects that the veteran underwent a second 
surgery for left herniorrhaphy in January 2002, and that a 
zero percent evaluation was assigned for status post right 
inguinal hernia repair, under DC 7338, effective from April 
2002.  Treatment records dated from the date of the surgery 
to November 2005 show continued complaints of pain in the 
area of the surgery.  These records consistently show that no 
hernia is felt on palpation, although it is noted that the 
veteran's musculature is well-developed and that this may 
obscure detection of a hernia by palpation.  Records dated in 
April 2005 show that the veteran was fitted with a truss.  In 
several letters submitted to the RO after April 2005, the 
veteran stated that he is required to wear the truss daily.  

The veteran underwent VA examination for an inguinal hernia 
in May, June, and November 2002, and in March 2003.  At each 
of these examinations, the veteran reported increased pain in 
the region of the inguinal hernia since the January 2002 
surgery.  He additionally reported that following the first 
herniorrhaphy, in June 1994, he had also continued to 
complain of pain, but was consistently told that his hernia 
had not reoccurred.  Because a recurrence was found during 
exploratory surgery in January 2002, the veteran stated that 
his current increased pain could be indicative of another 
recurrence.  Physical examination in May, June, and November 
2002, and in March 2003, however, did not reveal recurrence 
of the hernia.  An October 2002 CT scan showed no hernia.

While VA examinations dated after the January 2002 
examination have not revealed a recurrence of the left 
inguinal hernia, VA records consistently demonstrate that the 
veteran has continued to complain of discomfort in the left 
inguinal region, and records dated in April 2005 show that he 
was prescribed a truss and instructed to wear it on a daily 
basis.  Giving the veteran the benefit of the doubt, the 
Board finds that the manifestations of his postoperative left 
inguinal hernia repair most nearly approximate a 
postoperative, recurrent, readily reducible hernia, well-
supported by truss or belt, and that he is therefore entitled 
to a 10 percent disability rating under DC 7338.  Because the 
veteran's manifestations have not been shown to be unoperated 
and irremediable, and not well-supported by truss, or not 
readily reducible, the Board finds that he is not entitled to 
a higher rating of 30 percent under DC 7338.

In sum, the Board concludes that the veteran is not entitled 
to an increased rating for the scar resulting from his 
herniorrhaphy pursuant to DC 7804, but is entitled to a 
separate rating of 10 percent for his postoperative left 
inguinal hernia disability pursuant to DC 7338, based upon 
manifestations approximating a recurrent, readily reducible 
hernia, well-supported by truss or belt.  The Board has 
considered the benefit-of-the-doubt rule in reaching this 
decision.  See 38 U.S.C.A. § 5107(b) (West 2002).
B.  Major Depressive Disorder 

The veteran's major depressive disorder has been rated as 30 
percent disabling since the original date of service 
connection.  In December 1998, the veteran filed a claim for 
an increased rating.  The Board thus turns to the applicable 
criteria.

Under the relevant rating criteria, a  30 percent disability 
rating is assigned for a mental disorder (including major 
depressive disorder) when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9434 (2005).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

VA treatment records dated from December 1998 to November 
2005 show various symptoms of major depression, including 
anger, dysphoria, anhedonia, sleep disturbance, irritability, 
problems with concentration, and isolation from others.  He 
occasionally admitted having homicidal and suicidal 
ideations, but consistently stated that he would not act on 
such thoughts.  Other findings include notations that his 
cognitive functions were preserved, and his insight was 
somewhat limited, but that his judgment was adequate.  He was 
consistently noted to be neatly attired.  Overall, his 
symptoms are largely noted to be under moderate control.  The 
veteran has not sought private treatment for his major 
depressive disorder.

The veteran underwent VA psychiatric examinations in February 
1999, December 2000, April 2001, November 2002, and in 
February 2005.  On each of these examinations, the veteran 
described his current functioning as "bad."  Specifically, 
he complained of lack of appetite, resulting in weight loss, 
difficulty sleeping, anhedonia, diminished libido, and 
fixated thoughts about his physical disabilities.  

The veteran consistently described his social interaction as 
very minimal.  He lives with his wife and two children, but 
stated that he does not get along with his wife.   He stated 
that he generally "sits in the dark," watches television, 
or listens to the radio by himself and thinks about who he 
used to be.  He reported that he drinks alcohol "a lot," 
and sometimes drinks himself to sleep.

With regard to employment, the veteran reported that he was 
employed as a counselor in a youth home from approximately 
1998 to 2001.  He reported that he was eventually fired from 
this job because he was "tripping on the job," and having 
panic attacks.  The veteran reported that he did not enjoy 
the job because he felt that he had the same problems as the 
youth with which he was working, and it made him feel more 
depressed.  Since his termination, he has been unsuccessful 
in finding other employment.  The veteran blamed this on the 
fact that his records reflect that he reported having 
homicidal and suicidal ideations.

His mental status examinations consistently revealed a 
blunted affect, and fair to poor eye contact.  Mood was 
consistently noted to be depressed or angry.  Insight and 
judgment were generally noted to be adequate, although his 
judgment was generally better than his insight.  His speech 
was consistently noted to be clear, coherent, goal-oriented 
and unpressured, with no flights of ideas or looseness of 
association.  There was no evidence of a disorder in thought 
process or content, or of psychotic symptoms.  He denied 
auditory and visual hallucinations, and there was no evidence 
of delusions.  He occasionally admitted suicidal and 
homicidal ideations, but consistently stated that he would 
not act on them.  Each of the examiners concluded that the 
veteran's major depressive disorder was productive of a 
moderate to severe degree of impairment in social and 
occupational settings.  His assigned GAF scores were as 
follows:  55, on examination in February 1999; 50, on 
examination in December 2000; 40, on examination in April 
2001;  52, on examination in November 2002; and 41, on 
examination in February 2005.

The veteran participated in a vocational rehabilitation 
consultation in December 2002.  At the time of the 
consultation, the veteran was involved in physical therapy 
three times per week and was unable to hold full time 
employment for that reason.  The veteran reported that he was 
on a medication regimen which prohibited him from obtaining 
car insurance, and that he felt that he had been rejected 
from several jobs due to notations in his record indicating 
that he had reported homicidal and suicidal ideations.  The 
veteran indicated that for the period in which he was 
receiving frequent physical therapy, and for as long as he 
was on medications which did not allow him to drive, and 
which may interfere with employment, he was more interested 
in an assignment of constructive activity rather than in help 
seeking employment.  He expressed interest in taking a class 
focusing on computers.  It was agreed that he would contact 
the vocational rehabilitation department after finishing his 
physical therapy, to see whether a renewed referral for 
vocational rehabilitation was indicated at that time.  It 
does not appear, however, that the veteran followed up on his 
interest in vocational rehabilitation.

VA examinations assigned GAF scores of 55, 52, 50, 41, and 
40.  Other treatment records dated from December 1998 to 
November 2005 reflect numerous GAF scores of 65, 61, 60, and 
50.  His GAF scores appear to have worsened more recently.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores from 61 to 70 generally reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and having 
some meaningful relationships.  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  A 
score of 60 reflects some moderate symptoms (e.g., flat 
affect and circumstantial speech, and occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, or conflicts with 
peers or coworkers).  Id.  Scores of 40-55 reflect moderate 
to serious symptoms (suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Id.  Here the veteran indicated that 
he does not have friends and generally does not socialize.  
He also does not get along with his wife.  It appears that 
the veteran was unable to keep his job, in part, based upon 
his depression.  He reported often being tearful, and unable 
to focus on topics other than his physical disabilities.  He 
often has "revenge" or homicidal thoughts.  Exacerbation of 
his symptoms related to his physical disabilities and finding 
employment is reflected in the more recent worsening of his 
GAF ratings.  The veteran's increasing difficulty with work 
and social environments clearly indicate that the symptoms 
associated with his major depressive disorder have worsened 
since the date of the last rating decision.  

Based upon the above, the Board finds that his symptoms now 
more nearly approximate those within the category of moderate 
impairments.  With regard to the rather low GAF scores 
assigned on VA examination in April 2001 and February 2005, 
the Board finds that these do not match the veteran's 
improved social functioning noted in more recent March 2005 
treatment records.  These records note that the veteran's 
participation in group therapy activities is much improved, 
and he reported being much better able to handle stress 
related to his marriage and financial difficulties.  The 
veteran was noted to smile and joke more frequently.  While 
in November 2002 the VA examiner found the veteran's 
potential for employment to be questionable, this was related 
to physical, rather than psychiatric limitations.  
Specifically, the examiner found no evidence that the 
veteran's depression would preclude his ability to work.  The 
emphasis in psychiatric ratings is not solely on social 
impairment, but rather also on how the mental disorder 
interferes with the ability to work.   38 C.F.R. § 4.126 
(2005).  The above factors indicate that the veteran is not 
totally occupationally and socially impaired due to his major 
depressive disorder.  The Board notes that it is within the 
province of the Board to assess the weight and credibility to 
be attached to a medical opinion.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Swann v. Brown, 5 Vet. 
App. 229 (1993).  

The Board thus finds that the veteran's disability more 
nearly approximates a 50 percent disability rating for major 
depressive disorder.  The evidence as a whole demonstrates 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms, as required for a 
50 percent rating under DC 9434.  With respect to whether his 
disability warrants more than a 50 percent disability rating, 
however, the Board finds that the preponderance of the 
evidence is against entering such a finding.  The veteran has 
not been shown to have deficiencies in most areas, as it 
appears that he has recently found it easier to deal with 
stresses related to his marriage and financial difficulties.  
Additionally, in June 2001, a VA examiner stated that he 
believed that the veteran's major depressive disorder would 
not preclude his ability to work.  The veteran has also not 
been shown to have obsessional rituals which interfere with 
routine activities, speech that is intermittently illogical 
or obscure, near continuous panic or depression affecting his 
ability to function independently, or neglect of personal 
hygiene.  As such, the Board finds that an evaluation in 
excess of 50 percent is not warranted.

In sum, the Board grants an increased rating, to the level of 
50 percent, for major depressive disorder.  The benefit-of-
the-doubt rule has been considered in making this decision.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in March 2001, June 
2002, February 2004, May 2004, July 2004, and April 2005; 
rating decisions in April 1999, and January 2002; statements 
of the case in May 1999, and August 2002; and supplemental 
statements of the case in February 2000, December 2001, 
August 2002, February 2003, August 2003, and September 2004.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained numerous examinations.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

An increased rating of 50 percent, but not greater, for major 
depressive disorder is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.

An increased rating for a postoperative left inguinal hernia 
scar pursuant to DC 7804 is denied.

A separate rating of 10 percent, but not greater, for 
postoperative left inguinal hernia pursuant to DC 7338 is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  A medical 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2005).

The veteran claims entitlement to service connection for 
hypertension, secondary to either the January 2002 left 
inguinal hernia repair, or to medications prescribed for his 
various service-connected disabilities.  In this case, no 
opinion has yet been rendered as to whether the veteran's 
hypertension is related to either the January 2002 surgery or 
to his use of medication prescribed for his service-connected 
disabilities.  The Board finds that an opinion as to whether 
the veteran's current hypertension is related to either the 
January 2002 surgery or to the use of medications prescribed 
for his service-connected disabilities is necessary in order 
to fairly decide the merits of the veteran's claim.  
38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims folder to a VA 
physician to review and render the 
following opinions:

Is it as likely as not (a 50 percent 
probability or more) that the 
veteran's hypertension was caused or 
aggravated by either the January 
2002 inguinal hernia repair or to 
his use of medication prescribed for 
his service-connected disabilities?

No additional physical examination of 
the veteran is necessary, unless the 
examining physician determines 
otherwise.  The claims file must be 
made available to and be reviewed by 
the examiner.  The examiner must 
indicate that the claims file was 
reviewed in the examination report.  If 
the examiner feels that the requested 
opinion cannot be given without resort 
to speculation, the examiner should so 
state.

2.  Then, readjudicate the claim for 
service connection for hypertension, to 
include as secondary to either the 
January 2002 inguinal hernia repair or 
to his use of medication prescribed for 
his service-connected disabilities.  If 
action remains adverse to the veteran, 
provide him and his representative with 
a supplemental statement of the case 
and allow an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


